Motion Granted; Abatement Order filed February 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00882-CR
                              NO. 14-18-00883-CR
                                  ____________

                   KEISHUNN LAMONT REED, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1380046 & 1380047

                            ABATEMENT ORDER

      Appellant was granted on out-of-time appeal and timely filed a motion for
new trial, which was overruled by operation of law. On appeal, appellant’s first
issue asserts he was entitled to a hearing on his motion for new trial. The State
agreed and filed a motion to abate the appeal for a hearing on appellant’s motion
for new trial. A response was requested, and appellant joined the State’s motion for
abatement.
      A trial court abuses its discretion in failing to hold a hearing on a motion for
new trial that raises matters that are not determinable from the record. See Reyes v.
State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993). To be entitled to a hearing,
appellant must have timely filed and presented his motion for new trial supported
by an affidavit specifically showing the truth of the grounds of the attack. Id. A
hearing on the motion for new trial is mandatory if the motion for new trial and
supporting affidavit are sufficient. Id. Appellant is not required to establish a prima
facie case but must assert only reasonable grounds for relief that are not
determinable from the record. See Jordan v. State, 883 S.W.2d 664, 665 (Tex.
Crim. App. 1994). The purpose of the hearing is to develop the issues raised in the
motion for new trial. Id.

      Appellant timely filed and presented his motion for new trial which is
supported by affidavit. A hearing was necessary to develop the facts supporting
appellant’s claims of ineffective assistance of counsel. The trial court abused its
discretion by failing to conduct a hearing.

      Accordingly, we abate this appeal for 60 days and remand to the trial court
to conduct a hearing on appellant’s motion for new trial. The judge shall see that a
record of the hearing is made, and shall order the court reporter and the trial clerk
to forward a transcribed record of the hearing and a supplemental clerk’s record
containing the trial court’s signed order ruling on the motion for new trial. Those
records shall be filed with the clerk of this court on or before May 4, 2020.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental reporter’s and clerk’s records are filed. The court will also consider
an appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of the date and time of the hearing.



                                              PER CURIAM



Panel consists of Justices Bourliot, Hassan and Poissant.